DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 36 objected to because of the following informalities: “Claim 36” is used twice. The second use of “Claim 36” should be “Claim 37”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, filed 11/23/21, with respect to the rejection(s) of claim(s) 1-20 have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Deng (Pub No 20200396097) further in view of Kochler (Pat No 6650660).
Regarding claim 1, 
Applicant argues  Furthermore, although Cheng discusses a replacement unit that replaces an idle block in the data stream received from a client with the OAM block (paragraph [0166] of Cheng), nowhere does Cheng specifically indicate that this OAM block that replaced the idle block was transmitted to a second transmission path that did not include the client, much less contemplate the client receiving the idle block was from another client that lacks the capability to forward the OAM block. Indeed, even in combination with Deng, which no suggestion of any possible rejection was provided, Cheng simply does not teach or suggest “transmitting, by the device, the modified FlexE frame to the second device lacking capability to forward the OAM block of data,” and “transmitting, by the device to a third device via a secondary transmission path not including the second device, the OAM block of data, wherein the third device receives the modified FlexE frame from the second device, and wherein the third device inserts the OAM block of data received via the second transmission path into the modified FlexE frame received from the second device,” as recited above.
The examiner relies upon Deng to teach the limitation “transmitting, by the device, the modified FlexE frame to the second device lacking capability to forward the OAM block of data,” and newly cited prior art Kochler to teach the argued limitation “transmitting, by the device to a third device via a secondary transmission path not including the second device, the OAM block of data, wherein the third device receives the modified FlexE frame from the second device, and wherein the third device inserts the OAM block of data received via the second transmission path into the modified FlexE frame received from the second device”. Deng states:
[0043] OAM blocks may be exchanged for example between end points of a FlexE connection. Therefore, referring to FIG. 4, for a client 404 associated with first FlexE shim 402 and a corresponding client 416 in third FlexE shim 412, the endpoints of the FlexE connection (where the second FlexE shim 406 includes switching functionality) are at the FlexE shims 402 and 412. In a configuration of a FlexE demux shown in FIG. 5 for example, the second FlexE shim 412 may receive a client flow for a client 416, and the L1 switch 504 may pass OAM blocks in the client flow to the calendar 510. Hence the OAM blocks may pass through the switch 504, and hence pass through the FlexE shim. However, problem of a configuration such as that shown in FIG. 6 is that the OAM blocks do not form part of Ethernet traffic and cannot form part of extracted Ethernet packets that are output from the L2 switch 602. As a result, the OAM blocks are discarded, and the OAM blocks cannot be correctly exchanged between connection endpoints.

[0045] FIG. 8 illustrates an example of the operation of part of a FlexE node, for example part of a FlexE shim, mux or demux, according to embodiments of this disclosure. For example, a FlexE shim, mux or demux could contain or implement the features of the node. The FlexE node receives a stream 802 of data, control and OAM blocks over a first FlexE group, the stream 802 of blocks being for a destination (e.g. a client) over a second FlexE group. The FlexE node may therefore provide L2 switching functionality. In the example shown, a first Ethernet packet 804 is extracted from the stream 802 of blocks, for example from a start control block, a plurality of data blocks and a terminate control block. When an OAM block 806 is encountered, the FlexE node creates a further Ethernet packet 808. The further Ethernet packet may contain information from the OAM block 806. For example, the Ethernet packet 808 may encapsulate the OAM block 806 such that the OAM block 806 is the payload of the Ethernet packet 808. The further Ethernet packet 808 may include information to ensure that the packet 808 is routed by a L2 switch such that it reaches the correct endpoint. For example, a destination MAC address of the further Ethernet packet 808 may be the same as that of the packet 804.

At least in the above cited portion, Deng teaches a system that does not support OAM compatibility (e.g L2) to the next node and performs a modification to the packet to allow transmission. One of ordinary skill would interpret the teaching of Deng as “transmitting, by the device, the modified FlexE frame to the second device lacking capability to forward the OAM block of data”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (Pub No 20200396097) further in view of Kochler (Pat No 6650660).

Regarding claim 21 and 31,
 	Deng teaches a method, comprising:
 	receiving, by a device, a Flexible Ethernet (FlexE) frame comprising an operations, administration, and maintenance (OAM) block of data; (interpreted as The FlexE node receives a stream 802 of data, control and OAM blocks over a first FlexE group, the stream 802 of blocks being for a destination (e.g. a client) over a second FlexE group, see Deng para [0045]).
 	determining, by the device, that a second device receiving the FlexE frame lacks capability to forward the OAM block of data; (interpreted as OAM blocks do not form part of Ethernet traffic and cannot form part of extracted Ethernet packets that are output from the L2 switch 602, see Deng para [0043]).
 	modifying, by the device, the OAM block of data in the FlexE frame, responsive to the determination; (interpreted as idle insert/delete block 506, which may determine that an OAM block has been received, and may replace the OAM block with multiple blocks (e.g. 66-bit blocks) that together form a PCS-encoded Ethernet packet, see Deng para [0056]. Also see The output of each idle insert/delete block 206 is in the form of a stream of 66-bit blocks and is provided to calendar function 208, see Deng para [0024]).
 	transmitting, by the device, the modified FlexE frame to the second device lacking capability to forward the OAM block of data; and (interpreted as a result, when the packets 804 and 808 are provided to a L2 switch for switching functionality, see Deng para [0046]).
 	However Deng does not teach transmitting, by the device to a third device via a secondary transmission path not including the second device, the OAM block of data,
 	wherein the third device receives the modified FlexE frame from the second device, and
 	wherein the third device inserts the OAM block of data received via the second transmission path into the modified FlexE frame received from the second device.

 	Kochler teaches transmitting, by the device to a third device via a secondary transmission path not including the second device, the OAM block of data, (interpreted as 1. The 32-bit data packets are received and split into two 16-bit data streams 42, 44 by a data splitter 46. The 16-bit data packet portions are forwarded along their data streams 42, 44 to a high side data reformatter 52 and a low side data reformatter 54, respectively. The data reformatters. 52, 54 add the two SYNC code or PCODE bits to the incoming 16 bits to reformat the data and PCODEs into 18-bit data packages, see col 5 line 9-14)
 	wherein the third device receives the modified FlexE frame from the second device, and
 	wherein the third device inserts the OAM block of data received via the second transmission path into the modified FlexE frame received from the second device. (interpreted as the data grouper 88 reads packet portions from the high-side FIFO 80 and the low-side FIFO 82 and determines whether they should be recombined into a full 32-bit data packet, see col 6 line 54-59).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Deng with the transmission of portions of data in different paths to recombine as taught by Kochler since it is a known in the art to transmit data in different paths for different processing.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (Pub No 20200396097) further in view of Kocher (Pat No 6650660) and Cheng (Pub No 20200220650)

Regarding claim 22 and 32,
 	Deng in view of Kochler teaches the method of claim 21, wherein the second device is a subsequent node in a transmission path of the Ethernet frame, and wherein modifying the OAM block of data further comprises:

extracting, by the device, the OAM block of data, responsive to the determination that the second device receiving the Ethernet frame lacks capability to forward the OAM block of data, and(interpreted as For example, referring to FIG. 5, the method 900 may be implemented by the L2 switch 602, which determines that a 64-bit block received from 64 B/66 B decoder 508 is an OAM block, see Deng para [0056] [0045]. Wherein the extracting is interpreted as reading the OAM data.)        
 	wherein transmitting the modifie01011d Ethernet frame further comprises transmitting the modified Ethernet frame to the second device.
 	However they do not teach inserting, by the device, an idle block in place of the OAM block of data within the Ethernet frame; and

 	Cheng teaches inserting, by the device, an idle block in place of the OAM block of data within the Ethernet frame; and (interpreted as In S120, an idle block in a data stream is replaced with the OAM block, see para [0043])

Regarding claim 23 and 33,
 	Deng in view of Kochler in view of Cheng teach the method of claim 22, wherein the device is configured to terminate OAM data. (interpreted as idle insert/delete block 506, which may determine that an OAM block has been received, and may replace the OAM block with multiple blocks (e.g. 66-bit blocks) that together form a PCS-encoded Ethernet packet, see Deng para [0056]. Also see The output of each idle insert/delete block 206 is in the form of a stream of 66-bit blocks and is provided to calendar function 208, see Deng para [0024]).

Regarding claim 25 and 35,
 	Deng in view of Kochler in view of Cheng teach the method of claim 22, further comprising:

receiving, by the device from the second device, a second Ethernet frame comprising an idle block; (interpreted as The data stream may be a data stream from a client, and the idle block is usually inserted into the data stream to solve the problem of inconsistent sending and receiving frequencies of a sender and a receiver, see Cheng para [0047]).

replacing, by the device, the idle block with OAM data; and (interpreted as In S120, an idle block in a data stream is replaced with the OAM block, see para [0043])

transmitting, by the device, the modified Ethernet frame to a third device, the third device having capability to forward the OAM data. (interpreted as In S130, the data stream containing the OAM block is sent, see para [0044]. Also see Flexe para [0046]).

Regarding claim 26 and 30 and 36 and 40,
 	Deng in view of Kochler in view of Cheng teach the method of claim 25, wherein the device is configured to initiate OAM data. (interpreted as In S110, an OAM block generated based on an OAM message is acquired, see Cheng para [0043]).

Regarding claim 27 and 37,
 	Deng in view of Kochler in view of Cheng teach the method of claim 25, wherein the OAM data is generated by the device. (interpreted as In S110, an OAM block generated based on an OAM message is acquired, see Cheng para [0043]).

Regarding claim 28 and 38,
 	Deng in view of Kochler teach the method of claim 1, however they do not teach wherein the second device is a previous node in a transmission path of the Ethernet frame, wherein the OAM block of data comprises an idle block, and wherein modifying the OAM block of data further comprises replacing, by the device, the idle block with OAM data, responsive to the determination that the second device lacks capability to forward the OAM block of data; and
 	wherein transmitting the modified Ethernet frame further comprises transmitting the modified Ethernet frame to a third device that is a subsequent node in the transmission path of the Ethernet frame.
 	Cheng teaches wherein the second device is a previous node in a transmission path of the Ethernet frame, wherein the OAM block of data comprises an idle block, and wherein modifying the OAM block of data further comprises replacing, by the device, the idle block with OAM data, responsive to the determination that the second device lacks capability to forward the OAM block of data; and (interpreted as In S120, an idle block in a data stream is replaced with the OAM block, see para [0043])
 	wherein transmitting the modified Ethernet frame further comprises transmitting the modified Ethernet frame to a third device that is a subsequent node in the transmission path of the Ethernet frame. (interpreted as In S130, the data stream containing the OAM block is sent, see para [0044]. Also see Flexe para [0046]).


Regarding claim 29 and 39,
 	Deng in view of Kochler teach the method of claim 28, further comprising receiving the OAM data, by the device, via a secondary transmission path not including the second device.
(interpreted as the data grouper 88 reads packet portions from the high-side FIFO 80 and the low-side FIFO 82 and determines whether they should be recombined into a full 32-bit data packet, see col 6 line 54-59).

Allowable Subject Matter
Claim 24 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461